DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/515471 filed on 7/18/2019.  Claims 1-19 are pending for examination, claims 7-10 are directed to a non-elected group.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse (although not explicitly stated) of claims 1-6 and 11-19 in the reply filed on 3/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner to search the separate inventions claimed.  This is not found persuasive because due to the nature of the subject matter and the diverging dependent claims, an undue burden not only on search but also prosecution on the merits indeed, would exist. The employment of different search strategies and databases in order to cover the inventions subject matter would require considerable time in order to duly examine the claims on the merits.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more.
Independent claims 1 and 11 (although not verbatim, but contains the same concept) recite the following:
a controller configured to perform platoon driving, wherein the controller is mounted within a vehicle; and 
a service server, wherein the service server includes 
a communicator configured to perform communication with the vehicle and receive traffic information, 
a database configured to store platoon driving information received from the communicator, and 
a processor configured to generate a driving route based on the traffic information and the platoon driving information based on a route search request from the controller.              
The aforementioned bolded steps have been determined to be an abstract idea of a mental process that gathers information, analyzes the information and determines a driving route for a vehicle based on the received traffic information and platoon information which is similar to the concepts deemed by the courts to be abstract such as collecting, analyzing, and displaying available data in Electric Power Group.               
Each of the steps can be performed in the mental realm or by using pen and paper to observe/gather traffic information and known platooning information on routes and then determine a route for the user to drive on based on the known and calculated traffic information, similarly to a driver deciding which route to travel upon based on their deliverable goals of reducing cost, travel time, or other parameters deemed important by the driver.
The claims do contain the additional elements of a controller, a service server, a communicator, a database, and a processor. However, each of the additional elements are claimed at such a high generality that they merely function as tools to apply the abstract idea. 
The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field do not integrate a judicial exception into a practical application. For at least the reasons above, the additional elements, in combination with the abstract idea of itself, are not integrated into a practical application.
Furthermore, dependent claims 2-6 and 12-19 do not recite and further limitations that cause the claims to be patent eligible. The limitations of the dependent claims are directed towards additional aspects of the judicial exception and/or well-understood, routine, and convention additional elements that do not integrate the judicial exception into a practical application.
Therefore, claims 1-6 and 11-19 are ineligible under §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert et al. US 9,940,840 (“Schubert”).

As to claim 1, Schubert discloses a navigation device, comprising:
a controller configured to perform platoon driving, wherein the controller is mounted within a vehicle (see at least Fig 4, element 406; related text; autonomous driving and platoon system); and 
a service server (see at least Fig 4, element 404; central computing control system), wherein the service server includes 
a communicator configured to perform communication with the vehicle and receive traffic information (see at least col 11, lines 15-35; the system 212 may also monitor traffic conditions and transportation demand over time…), 
a database configured to store platoon driving information received from the communicator (see at least Fig 4, element 418; col 20, lines 17-28; ADP system…may further include a data repository 418…may include one or more databases and may store information representing…platoon parameters), and 
a processor configured to generate a driving route based on the traffic information and the platoon driving information based on a route search request from the controller (see at least Fig 5, element 506; col 21; navigation subsystem 506 may modify initial travel routes for one or more vehicles to create overlapping travel routes…could alternatively travel to a specified destination on a highway so as to overlap with the travel routes of other vehicles…for the purpose of determining whether the vehicle should be included in a platoon).

As to claim 2, Schubert discloses wherein the platoon driving information includes information regarding a platoon driving global route, a position of a grouping vehicle, and an autonomous driving level (see at least col 22, lines 26-50; these parameters may include, for example, the vehicle composition, configuration, and arrangement of the platoon). 

As to claim 5, Schubert discloses wherein the processor is configured to generate a driving route of a lowest cost using a cost function considering at least one of fatigue, a manual driving time and a schedule of a driver, whether it is possible for the vehicle to join a platoon, an autonomous driving level of a grouping vehicle, a waiting time for joining the platoon, an individual driving distance after platoon driving, a platoon driving hold time, and a platoon leaving time (see at least Fig 5, element 506; col 21; navigation subsystem 506 may modify initial travel routes for one or more vehicles to create overlapping travel routes…could alternatively travel to a specified destination on a highway so as to overlap with the travel routes of other vehicles…for the purpose of determining whether the vehicle should be included in a platoon).

As to claim 11, Schubert discloses a route search method of a navigation system, comprising:
receiving, by a service server, a route search request from a vehicle (see at least col 10, lines 23-54; configured to receive and process trip requests from users within the region); and 
generating, by the service server, a driving route based on traffic information and platoon driving information according to the route search request (see at least Fig 5, element 506; col 21; navigation subsystem 506 may modify initial travel routes for one or more vehicles to create overlapping travel routes…could alternatively travel to a specified destination on a highway so as to overlap with the travel routes of other vehicles…for the purpose of determining whether the vehicle should be included in a platoon).

As to claim 12, Schubert discloses wherein the generating of the driving route includes: generating, by the service server, a driving route of a lowest cost using a cost function considering at least one of fatigue, a manual driving time and a schedule of a driver, whether it is possible for the vehicle to join a platoon, an autonomous driving level of a grouping vehicle, a waiting time for joining the platoon, an individual driving distance after platoon driving, a platoon driving hold time, and a platoon leaving time (see at least Fig 5, element 506; col 21; navigation subsystem 506 may modify initial travel routes for one or more vehicles to create overlapping travel routes…could alternatively travel to a specified destination on a highway so as to overlap with the travel routes of other vehicles…for the purpose of determining whether the vehicle should be included in a platoon).

As to claim 13, Schubert discloses wherein the generating of the driving route includes: 
generating, by the service server, an individual driving route of the vehicle based on the traffic information (see at least col 21; initial travel routes); 
searching for, by the service server, a platoon driving global route which at least partially matches the individual driving route (see at least col 21; create overlapping driving routes); and 
generating, by the service server, a driving route including platoon joining information by combining the individual driving route and the platoon driving global route (see at least Fig 5, element 506; col 21; navigation subsystem 506 may modify initial travel routes for one or more vehicles to create overlapping travel routes…could alternatively travel to a specified destination on a highway so as to overlap with the travel routes of other vehicles…for the purpose of determining whether the vehicle should be included in a platoon).

As to claim 19, Schubert discloses wherein the platoon driving information includes information regarding a platoon driving global route, a position of a grouping vehicle, and an autonomous driving level (see at least col 22, lines 26-50; these parameters may include, for example, the vehicle composition, configuration, and arrangement of the platoon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Okamoto US 2014/0316865 (“Okamoto”).

As to claim 3, Schubert discloses wherein the processor is configured to generate an individual driving route based on the traffic information according to the route search request (see at least col 21; initial travel routes), and search for the platoon driving global route which at least partially matches the individual driving route (see at least col 21; create overlapping driving routes).
Schubert fails to explicitly disclose to calculate and provide a platoon joining position and a platoon joining time to the controller. However, Okamoto teaches to calculate and provide a platoon joining position and a platoon joining time to the controller (see at least Fig 5A; ¶115-117; the join position information may be any information as long as the information can notify the vehicle occupant of the join position of the joining vehicle…).
Thus, Schubert discloses a system and method that routes vehicles to a destination based on partial platooning on common road segments and Okamoto teaches to calculate the platoon joining information for a vehicle joining a platoon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle routing taught by Schubert with the platoon joining position information taught by Okamoto, because it would provide vital information for a vehicle to enter and join a platoon of vehicles en route to a destination. 

As to claim 4, Schubert discloses wherein the processor is configured to generate a driving route in which individual driving and platoon driving are possible by combining the individual driving route, and the platoon driving global route based on a determination of whether to join a platoon (see at least Fig 5, element 506; col 21; navigation subsystem 506 may modify initial travel routes for one or more vehicles to create overlapping travel routes…could alternatively travel to a specified destination on a highway so as to overlap with the travel routes of other vehicles…for the purpose of determining whether the vehicle should be included in a platoon).

As to claim 6, Schubert fails to explicitly disclose wherein the processor is configured to calculate a platoon joining position and a platoon joining time at which it is possible to participate in platoon driving based on a current position of the vehicle, in response to receiving a request for determination of whether it is possible to join a platoon from the vehicle. 
However, Okamoto teaches wherein the processor is configured to calculate a platoon joining position and a platoon joining time at which it is possible to participate in platoon driving based on a current position of the vehicle, in response to receiving a request for determination of whether it is possible to join a platoon from the vehicle (see at least Fig 5A; ¶115-117; the join position information may be any information as long as the information can notify the vehicle occupant of the join position of the joining vehicle…).
Thus, Schubert discloses a system and method that routes vehicles to a destination based on partial platooning on common road segments and Okamoto teaches to calculate the platoon joining information for a vehicle joining a platoon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle routing taught by Schubert with the platoon joining position information taught by Okamoto, because it would provide vital information for a vehicle to enter and join a platoon of vehicles en route to a destination. 

As to claim 15, Schubert fails to explicitly disclose further comprising after the generating of the driving route including the platoon joining information: transmitting, by the service server, the driving route including the platoon joining information to the vehicle; moving, by the vehicle controller, to a platoon joining position based on the platoon joining information; and joining, by the vehicle controller, a designated platoon at the platoon joining position and executing platoon driving. 
However, Okamoto teaches further comprising after the generating of the driving route including the platoon joining information: transmitting, by the service server, the driving route including the platoon joining information to the vehicle; moving, by the vehicle controller, to a platoon joining position based on the platoon joining information; and joining, by the vehicle controller, a designated platoon at the platoon joining position and executing platoon driving (see at least Fig 5A; Fig 9; related text; ¶119-123; each of the joining vehicle and the platoon vehicles performs the platoon join-in process).
Thus, Schubert discloses a system and method that routes vehicles to a destination based on partial platooning on common road segments and Okamoto teaches to calculate the platoon joining information for a vehicle joining a platoon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle routing taught by Schubert with the platoon joining position information taught by Okamoto, because it would provide vital information for a vehicle to enter and join a platoon of vehicles en route to a destination. 

As to claim 16, Schubert fails to explicitly disclose further comprising after the performing of the platoon driving: stopping, by the vehicle controller, the platoon driving, and executing route guidance for individual driving when a platoon leaving command is received from a driver. 
However, Schubert teaches further comprising after the performing of the platoon driving: stopping, by the vehicle controller, the platoon driving, and executing route guidance for individual driving when a platoon leaving command is received from a driver (see at least Figs 10A-Fig 11; convoy departure process).
Thus, Schubert discloses a system and method that routes vehicles to a destination based on partial platooning on common road segments and Okamoto teaches to calculate the platoon joining information for a vehicle joining a platoon and further departure information for departing the platoon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle routing taught by Schubert with the platoon departing information taught by Okamoto, because it would provide vital information for a vehicle to enter and depart a platoon of vehicles en route to a destination in order to perform final navigation to the destination. 

Allowable Subject Matter
Claims 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668